Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 1 of 23 Page ID #:280




   1 MOHAMMED K. GHODS (SBN 144616)
       JEREMY A. RHYNE (SBN 217378)
   2 LEX OPUS
       2100 N. Broadway, Suite 210
   3 Santa Ana, CA 92706
       Telephone: (714) 558-8580
   4 Facsimile:   (714) 558-8579
       jrhyne@lexopusfirm.com
   5

   6 RUBEN ESCOBEDO (SBN 277866)
     WORKWORLD LAW CORP.
   7
     A Professional Corporation
   8 731 S. Lincoln Street
     Santa Maria, CA 93458
   9
     Telephone: (805) 335-2476
  10 Facsimile: (805) 892-6213
     Email: ruben@workworldlaw.com
  11
     Attorneys for Plaintiff, WALTER PARRISH,
  12
     and on Behalf of Other Members of the
  13 Public Similarly Situated and the State of California

  14
       [Additional counsel on next page]
  15

  16                           UNITED STATES DISTRICT COURT
  17                         CENTRAL DISTRICT OF CALIFORNIA
  18

  19 WALTER PARRISH, Individually,                CASE NO: CV -20-9000-JFW (JCx)
  20
     and on Behalf of Other Members of
     the Public Similarly Situated and the        Assigned for All Purposes to:
  21 State of California,                         Hon. John F. Walter
  22
                      Plaintiff,                  MODIFIED STIPULATED
  23                                              PROTECTIVE ORDER AND
  24         vs.                                  CLAWBACK AGREEMENT

  25 THE OKONITE COMPANY, INC.,                   [CHANGES MADE BY COURT]
  26 a corporation; and DOES 1 through 25,
       inclusive,
  27

  28                  Defendants.


                                                   1
                    MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 2 of 23 Page ID #:281




   1   RACHAEL LAVI, Bar No. 294443
       rlavi@littler.com
   2   LITTLER MENDELSON, P.C.
       2049 Century Park East
   3   5th Floor
       Los Angeles, CA 90067.3107
   4   Telephone: 310.553.0308
       Facsimile: 310.553.5583
   5
       Attorneys for Defendant
   6   The Okonite Company, Inc.
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26
  27

  28


                                              2
               MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 3 of 23 Page ID #:282




   1        The Parties represent that discovery in this action is likely to involve
   2 production of confidential, proprietary, or private information for which special

   3 protection from public disclosure and from use for any purpose other than

   4 prosecuting this litigation may be warranted. Accordingly, the parties hereby

   5 stipulate to and petition the Court to enter the following Stipulated Protective Order.

   6 The parties acknowledge that this Order does not confer blanket protections on all

   7 disclosures or responses to discovery and that the protection it affords from public

   8 disclosure and use extends only to the limited information or items that are entitled

   9 to confidential treatment under the applicable legal principles. The parties further

  10 acknowledge, as set forth in Section XIIC below, that this Stipulated Protective

  11 Order does not entitle them to file confidential information under seal. Rather,

  12 when the parties seek permission from the court to file material under seal, the

  13 parties must comply with Civil Local Rule 79-5 and with any pertinent orders of the

  14 assigned District Judge and Magistrate Judge. See Standing Order, ¶ 9 (Docket No.

  15 9) (governing Proposed Protective Orders and Filings Under Seal).

  16 I.     GOOD CAUSE STATEMENT
  17        The parties represent this action is likely to involve the disclosure of material
  18 protected under the constitutional, statutory, or common law right to privacy or

  19 protected as confidential business, financial, proprietary, or private personnel, policy

  20 and payroll information. Such confidential and proprietary materials and

  21 information consist of, among other things, confidential information regarding

  22 current and/ or former employees, confidential business or financial information,

  23 information regarding confidential business practices, or other confidential

  24 commercial information (including information implicating privacy rights of third

  25 parties), information otherwise generally unavailable to the public, or which may be

  26 privileged or otherwise protected from disclosure under state or federal statutes,
  27 court rules, case decisions, or common law. Accordingly, to expedite the flow of

  28 information, to facilitate the prompt resolution of disputes over confidentiality of


                                               3
                MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 4 of 23 Page ID #:283




   1 discovery materials, to adequately protect information the parties are entitled to keep

   2 confidential, to ensure that the parties are permitted reasonably necessary uses of

   3 such material in preparation for and in the conduct of trial, to address their handling

   4 at the end of the litigation, and serve the ends of justice, a protective order for such

   5 information is justified in this matter. The parties shall not designate any

   6 information/documents as confidential for tactical reasons or without a good faith

   7 belief that it has been maintained in a confidential, non-public manner, and that

   8 there is good cause or a compelling reason why it should not be part of the public

   9 record of this case.

  10 II.    DEFINITIONS
  11        A.     Action: Action refers to the above referenced matter titled Walter
  12               Parrish v. The Okonite Company, Inc., CV -20-9000-JFW (JCx), in the
  13               Central District of California.
  14        B.     Challenging Party: a Party or Non-Party that challenges the designation
  15               of information or items under this Order.
  16        C.     “CONFIDENTIAL” Information or Items: information that has not
  17               been made public or is not otherwise available or accessible in the
  18               public domain and that concerns or relates to the confidential or
  19               proprietary information of: (1) Defendant The Okonite Company, Inc.
  20               (“Defendant”); (2) Plaintiff Walter Parrish (“Plaintiff”); or (3) any third
  21               parties, the disclosure of which information is likely to have the effect
  22               of causing harm to the competitive position of Defendant or to the
  23               organization or person from whom the information was obtained, or to
  24               the parties’ privacy. Confidential Information also includes private
  25               information pertaining to Defendant’s or a third party’s employees, for
  26               which Defendant or a third party has a duty to maintain the
  27               confidentiality of such information. Information designated
  28               Confidential may be used only in connection with this proceeding, and

                                                4
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 5 of 23 Page ID #:284




   1 not for any other purpose. Such information may not be disclosed to anyone

   2 except as provided in this Order.

   3        D.     Counsel: “Counsel” means:
   4               1)    Littler Mendelson, a professional corporation, and its respective
   5                     support staff and other employees who are not employed by a
   6                     Party and to whom it is necessary to disclose Confidential
   7                     Information for the purpose of this action;
   8               2)    Lex Opus and Workworld Law Corporation, and their respective
   9                     support staff and other employees who are not employed by a
  10                     Party and to whom it is necessary to disclose Confidential
  11                     Information for the purpose of this action;
  12        E.     Designating Party: a Party or Non-Party that designates information or
  13               items that it produces in disclosures or in responses to discovery as
  14               “CONFIDENTIAL.”
  15        F.     Disclosure or Discovery Material: all items or information, regardless
  16               of the medium or manner in which it is generated, stored, or maintained
  17               (including, among other things, testimony, transcripts, and tangible
  18               things), that are produced or generated in disclosures or responses to
  19               discovery in this matter.
  20        G.     Expert: a person with specialized knowledge or experience in a matter
  21               pertinent to the litigation who has been retained by a Party or its
  22               counsel to serve as an expert witness or as a consultant in this Action.
  23        H.     House Counsel: attorneys who are employees of a party to this Action.
  24               House Counsel does not include Outside Counsel of Record or any
  25               other outside counsel.
  26        I.     Non-Party: any natural person, partnership, corporation, association, or
  27               other legal entity not named as a Party to this action.
  28 ///


                                                5
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 6 of 23 Page ID #:285




   1        J.     Outside Counsel of Record: attorneys who are not employees of a party
   2               to this Action but are retained to represent or advise a party to this
   3               Action and have appeared in this Action on behalf of that party or are
   4               affiliated with a law firm that has appeared on behalf of that party,
   5               including support staff.
   6        K.     Party: any party to this Action, including all of its officers, directors,
   7               employees, consultants, retained experts, and Outside Counsel of
   8               Record (and their support staffs).
   9        L.     Producing Party: a Party or Non-Party that produces Disclosure or
  10               Discovery Material in this Action.
  11        M.     Professional Vendors: persons or entities that provide litigation support
  12               services (e.g., photocopying, videotaping, translating, preparing
  13               exhibits or demonstrations, and organizing, storing, or retrieving data in
  14               any form or medium) and their employees and subcontractors.
  15        N.     Protected Material: any Disclosure or Discovery Material that is
  16               designated as “CONFIDENTIAL.”
  17        O.     Receiving Party: a Party that receives Disclosure or Discovery Material
  18               from a Producing Party.
  19 III.   SCOPE
  20        The protections conferred by this Stipulation and Order cover not only
  21 Protected Material (as defined above), but also (1) any information copied or

  22 extracted from Protected Material; (2) all copies, excerpts, summaries, or

  23 compilations of Protected Material; and (3) any deposition testimony, conversations,

  24 or presentations by Parties or their Counsel that might reveal Protected Material

  25 other than during a court hearing or at trial.

  26        Any use of Protected Material during a court hearing or at trial shall be
  27 governed by the orders of the presiding judge. This Order does not govern the use

  28 of Protected Material during a court hearing or at trial.


                                                6
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 7 of 23 Page ID #:286




   1 IV.    DURATION
   2        Once a case proceeds to trial, all of the court-filed information to be
   3 introduced that was previously designated as confidential or maintained pursuant to

   4 this protective order becomes public and will be presumptively available to all

   5 members of the public, including the press, unless compelling reasons supported by

   6 specific factual findings to proceed otherwise are made to the trial judge in advance

   7 of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81

   8 (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents

   9 produced in discovery from “compelling reasons” standard when merits-related

  10 documents are part of court record). Accordingly, the terms of this protective order

  11 do not extend beyond the commencement of the trial.

  12 V.     DESIGNATING PROTECTED MATERIAL
  13        A.     Exercise of Restraint and Care in Designating Material for Protection.
  14 Each Party or Non-Party that designates information or items for protection under

  15 this Order must take care to limit any such designation to specific material that

  16 qualifies under the appropriate standards. The Designating Party must designate for

  17 protection only those parts of material, documents, items, or oral or written

  18 communications that qualify so that other portions of the material, documents,

  19 items, or communications for which protection is not warranted are not swept

  20 unjustifiably within the ambit of this Order.

  21        Mass, indiscriminate, or routinized designations are prohibited. Designations
  22 that are shown to be clearly unjustified or that have been made for an improper

  23 purpose (e.g., to unnecessarily encumber the case development process or to impose

  24 unnecessary expenses and burdens on other parties) may expose the Designating

  25 Party to sanctions.

  26        If it comes to a Designating Party’s attention that information or items that it
  27 designated for protection do not qualify for protection, that Designating Party must

  28 promptly notify all other Parties that it is withdrawing the inapplicable designation.


                                                7
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 8 of 23 Page ID #:287




   1        B.     Manner and Timing of Designations. Except as otherwise provided in
   2 this Order or as otherwise stipulated or ordered, Disclosure or Discovery Material

   3 that qualifies for protection under this Order must be clearly so designated before

   4 the material is disclosed or produced.

   5        Designation in conformity with this Order requires:
   6               1.    for information in documentary form (e.g., paper or electronic
   7 documents, but excluding transcripts of depositions or other pretrial or trial

   8 proceedings), that the Producing Party affix, at a minimum, the legend

   9 “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that

  10 contains protected material.

  11               A Party or Non-Party that makes original documents available for
  12 inspection need not designate them for protection until after the inspecting Party has

  13 indicated which documents it would like copied and produced. During the

  14 inspection and before the designation, all of the material made available for

  15 inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has

  16 identified the documents it wants copied and produced, the Producing Party must

  17 determine which documents, or portions thereof, qualify for protection under this

  18 Order. Then, before producing the specified documents, the Producing Party must

  19 affix the “CONFIDENTIAL legend” to each page that contains Protected Material.

  20               2.    for testimony given in depositions that the Designating Party
  21 identify the Disclosure or Discovery Material on the record, before the close of the

  22 deposition.

  23               3.    for information produced in some form other than documentary
  24 and for any other tangible items, that the Producing Party affix in a prominent place

  25 on the exterior of the container or containers in which the information is stored the

  26 legend “CONFIDENTIAL.”
  27        C.     Inadvertent Failures to Designate. If timely corrected, an inadvertent
  28 failure to designate qualified information or items does not, standing alone, waive


                                                8
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 9 of 23 Page ID #:288




   1 the Designating Party’s right to secure protection under this Order for such material.

   2 Upon timely correction of a designation, the Receiving Party must make reasonable

   3 efforts to assure that the material is treated in accordance with the provisions of this

   4 Order.

   5 VI.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   6        A.     Timing of Challenges. Any Party or Non-Party may challenge a
   7 designation of confidentiality at any time that is consistent with the Court’s

   8 Scheduling Order.

   9        B.     Meet and Confer. The Challenging Party shall meet and confer in good
  10 faith with the Designating Party.

  11        C.     Burden. The burden of persuasion in any such challenge proceeding
  12 shall be on the Designating Party. Frivolous challenges, and those made for an

  13 improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

  14 other parties) may expose the Challenging Party to sanctions. Unless the

  15 Designating Party has waived or withdrawn the confidentiality designation, all

  16 parties shall continue to afford the material in question the level of protection to

  17 which it is entitled under the Producing Party’s designation until the Court rules on

  18 the challenge.

  19 VII.   ACCESS TO AND USE OF PROTECTED MATERIAL
  20        A.     Basic Principles. A Receiving Party may use Protected Material that is
  21 disclosed or produced by another Party or by a Non-Party in connection with this

  22 Action only for prosecuting, defending, or attempting to settle this Action. Such

  23 Protected Material may be disclosed only to the categories of persons and under the

  24 conditions described in this Order. When the Action has been terminated, a

  25 Receiving Party must comply with the provisions of section XIV below (FINAL

  26 DISPOSITION).
  27 ///

  28 ///


                                                9
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 10 of 23 Page ID #:289




    1        Protected Material must be stored and maintained by a Receiving Party at a
    2 location and in a secure manner that ensures that access is limited to the persons

    3 authorized under this Order.

    4        B.     Disclosure of “CONFIDENTIAL” Information or Items. Unless
    5 otherwise ordered by the Court or permitted in writing by the Designating Party, a

    6 Receiving Party may disclose any information or item designated

    7 “CONFIDENTIAL” only to:

    8               1.    the Receiving Party’s Outside Counsel of Record in this Action,
    9 as well as employees of said Outside Counsel of Record to whom it is reasonably

   10 necessary to disclose the information for this Action;

   11               2.    the officers, directors, and employees (including House Counsel)
   12 of the Receiving Party to whom disclosure is reasonably necessary for this Action;

   13               3.    Experts (as defined in this Order) of the Receiving Party to
   14 whom disclosure is reasonably necessary for this Action and who have signed the

   15 “Acknowledgment and Agreement to Be Bound by Protective Order” (Exhibit A);

   16               4.    the Court and its personnel;
   17               5.    court reporters and their staff;
   18               6.    professional jury or trial consultants, mock jurors, and
   19 Professional Vendors to whom disclosure is reasonably necessary for this Action

   20 and who have signed the “Acknowledgment and Agreement to Be Bound by

   21 Protective Order” (Exhibit A);

   22               7.    the author or recipient of a document containing the information
   23 or a custodian or other person who otherwise possessed or knew the information;

   24               8.    during their depositions, witnesses, and attorneys for witnesses,
   25 in the Action to whom disclosure is reasonably necessary provided: (1) the deposing

   26 party requests that the witness sign the form attached as Exhibit A hereto; and
   27 (2) they will not be permitted to keep any confidential information unless they sign

   28 the “Acknowledgment and Agreement to Be Bound by Protective Order” (Exhibit


                                                10
                  MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 11 of 23 Page ID #:290




    1 A), unless otherwise agreed by the Designating Party or ordered by the Court.

    2 Pages of transcribed deposition testimony or exhibits to depositions that reveal

    3 Protected Material may be separately bound by the court reporter and may not be

    4 disclosed to anyone except as permitted under this Stipulated Protective Order; and

    5                9.    any mediator or settlement officer, and their supporting
    6 personnel, mutually agreed upon by any of the parties engaged in settlement

    7 discussions.

    8        C.      Protected Material Subpoenaed Or Ordered Produced In Other
    9                Litigation
   10        If a Party is served with a subpoena or a court order issued in other litigation
   11 that compels disclosure of any information or items designated in this Action as

   12 “CONFIDENTIAL,” that Party must:

   13                1.    promptly notify in writing the Designating Party. Such
   14 notification shall include a copy of the subpoena or court order;

   15                2.    promptly notify in writing the party who caused the subpoena or
   16 order to issue in the other litigation that some or all of the material covered by the

   17 subpoena or order is subject to this Protective Order. Such notification shall include

   18 a copy of this Stipulated Protective Order; and

   19                3.    cooperate with respect to all reasonable procedures sought to be
   20 pursued by the Designating Party whose Protected Material may be affected.

   21        If the Designating Party timely seeks a protective order, the Party served with
   22 the subpoena or court order shall not produce any information designated in this

   23 action as “CONFIDENTIAL” before a determination by the court from which the

   24 subpoena or order issued, unless the Party has obtained the Designating Party’s

   25 permission or unless otherwise required by the law or court order. The Designating

   26 Party shall bear the burden and expense of seeking protection in that court of its
   27 confidential material and nothing in these provisions should be construed as

   28 ///


                                                11
                  MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 12 of 23 Page ID #:291




    1 authorizing or encouraging a Receiving Party in this Action to disobey a lawful

    2 directive from another court.

    3 VIII.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    4         PRODUCED IN THIS LITIGATION
    5         A.     The terms of this Order are applicable to information produced by a
    6 Non-Party in this Action and designated as “CONFIDENTIAL.” Such information

    7 produced by Non-Parties in connection with this litigation is protected by the

    8 remedies and relief provided by this Order. Nothing in these provisions should be

    9 construed as prohibiting a Non-Party from seeking additional protections.

   10         B.     In the event that a Party is required, by a valid discovery request, to
   11 produce a Non-Party’s confidential information in its possession, and the Party is

   12 subject to an agreement with the Non-Party not to produce the Non-Party’s

   13 confidential information, then the Party shall:

   14                 1.   promptly notify in writing the Requesting Party and the Non-
   15 Party that some or all of the information requested is subject to a confidentiality

   16 agreement with a Non-Party;

   17                 2.   promptly provide the Non-Party with a copy of the Stipulated
   18 Protective Order in this Action, the relevant discovery request(s), and a reasonably

   19 specific description of the information requested; and

   20                3.    make the information requested available for inspection by the
   21 Non-Party, if requested.

   22         C.     If the Non-Party fails to seek a protective order from this Court within
   23 14 days of receiving the notice and accompanying information, the Receiving Party

   24 may produce the Non-Party’s confidential information responsive to the discovery

   25 request. If the Non-Party timely seeks a protective order, the Receiving Party shall

   26 not produce any information in its possession or control that is subject to the
   27 confidentiality agreement with the Non-Party before a determination by the Court

   28 unless otherwise required by the law or court order. Absent a court order to the


                                                 12
                   MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 13 of 23 Page ID #:292




    1 contrary, the Non-Party shall bear the burden and expense of seeking protection in

    2 this Court of its Protected Material.

    3 IX.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    4        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5 Protected Material to any person or in any circumstance not authorized under this

    6 Stipulated Protective Order, the Receiving Party must immediately (1) notify in

    7 writing the Designating Party of the unauthorized disclosures, (2) use its best efforts

    8 to retrieve all unauthorized copies of the Protected Material, (3) inform the person or

    9 persons to whom unauthorized disclosures were made of all the terms of this Order,

   10 and (4) request such person or persons to execute the “Acknowledgment and

   11 Agreement to Be Bound by Protective Order” that is attached hereto as Exhibit A.

   12 X.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   13        PROTECTED MATERIAL
   14        When a Producing Party gives notice to Receiving Parties that certain
   15 inadvertently produced material is subject to a claim of privilege or other protection,

   16 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil

   17 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure

   18 may be established in an e-discovery order that provides for production without

   19 prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar

   20 as the parties reach an agreement on the effect of disclosure of a communication or

   21 information covered by the attorney-client privilege or work product protection, the

   22 parties may incorporate their agreement in the stipulated protective order submitted

   23 to the Court.

   24 XI.    FEDERAL RULE OF EVIDENCE 502(D) AND (E) CLAWBACK
   25        AGREEMENT
   26        Pursuant to Federal Rules of Evidence 502(d) and (e), the Parties agree to and
   27 the Court orders protection of privileged and otherwise protected Documents against

   28 ///


                                               13
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 14 of 23 Page ID #:293




    1 claims of waiver (including as against third parties and in other federal and state

    2 proceedings) as follows:

    3         A.     The disclosure or production of documents by a Producing Party
    4 subject to a legally recognized claim of privilege, including without limitation the

    5 attorney-client privilege and the work-product doctrine, to a Receiving Party, shall

    6 in no way constitute the voluntary disclosure of such document.

    7         B.     The inadvertent disclosure or production of any document in this action
    8 shall not result in the waiver of any privilege, evidentiary protection or other

    9 protection associated with such document as to the Receiving Party or any third

   10 parties, and shall not result in any waiver, including subject matter waiver, of any

   11 kind.

   12         C.     If, during the course of this litigation, a party determines that any
   13 document produced by another party is or may reasonably be subject to a legally

   14 recognizable privilege or evidentiary protection (“Protected Document”):

   15                1.    the Receiving Party shall: (a) refrain from reading the Protected
   16 Document any more closely than is necessary to ascertain that it is privileged or

   17 otherwise protected from disclosure; (b) immediately notify the Producing Party in

   18 writing that it has discovered Documents believed to be privileged or protected;

   19 (c) specifically identify the Protected Documents by Bates number range or hash

   20 value, and, (d) within 10 days of discovery by the Receiving Party, return, sequester,

   21 or destroy all copies of such Protected Documents, along with any notes, abstracts

   22 or compilations of the content thereof. To the extent that a Protected Document has

   23 been loaded into a litigation review database under the control of the Receiving

   24 Party, the Receiving Party shall have all electronic copies of the Protected

   25 Document extracted from the database. Where such Protected Documents cannot be

   26 destroyed or separated, they shall not be reviewed, disclosed, or otherwise used by
   27 the Receiving Party. Notwithstanding, the Receiving Party is under no obligation to

   28 ///


                                                 14
                   MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 15 of 23 Page ID #:294




    1 search or review the Producing Party’s Documents to identify potentially privileged

    2 or work product Protected Documents.

    3               2.     If the Producing Party intends to assert a claim of privilege or
    4 other protection over Documents identified by the Receiving Party as Protected

    5 Documents, the Producing Party will, within 10 days of receiving the Receiving

    6 Party’s written notification described above, inform the Receiving Party of such

    7 intention in writing and shall provide the Receiving Party with a log for such

    8 Protected Documents that is consistent with the requirements of the Federal Rules of

    9 Civil Procedure, setting forth the basis for the claim of privilege or other protection.

   10 In the event that any portion of a Protected Document does not contain privileged or

   11 protected information, the Producing Party shall also provide to the Receiving Party

   12 a redacted copy of the document that omits the information that the Producing Party

   13 believes is subject to a claim of privilege or other protection.

   14        D.     If, during the course of this litigation, a party determines it has
   15 produced a Protected Document:

   16               1.     the Producing Party may notify the Receiving Party of such
   17 inadvertent production in writing, and demand the return of such documents. Such

   18 notice shall be in writing, however, it may be delivered orally on the record at a

   19 deposition, promptly followed up in writing. The Producing Party’s written notice

   20 will identify the Protected Document inadvertently produced by bates number range

   21 or hash value, the privilege or protection claimed, and the basis for the assertion of

   22 the privilege and shall provide the Receiving Party with a log for such Protected

   23 Documents that is consistent with the requirements of the Federal Rules of Civil

   24 Procedure, setting forth the basis for the claim of privilege or other protection. In

   25 the event that any portion of the Protected Document does not contain privileged or

   26 protected information, the Producing Party shall also provide to the Receiving Party
   27 a redacted copy of the Document that omits the information that the Producing Party

   28 believes is subject to a claim of privilege or other protection.


                                                15
                  MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 16 of 23 Page ID #:295




    1               2.     The Receiving Party must, within 10 days of receiving the
    2 Producing Party’s written notification described above, return, sequester, or destroy

    3 the Protected Document and any copies, along with any notes, abstracts or

    4 compilations of the content thereof. To the extent that a Protected Document has

    5 been loaded into a litigation review database under the control of the Receiving

    6 Party, the Receiving Party shall have all electronic copies of the Protected

    7 Document extracted from the database.

    8        E.     To the extent that the information contained in a Protected Document
    9 has already been used in or described in other documents generated or maintained

   10 by the Receiving Party prior to the date of receipt of written notice by the Producing

   11 Party as set forth in paragraphs XI(c)(2) and XI(d)(1), then the Receiving Party shall

   12 sequester such documents until the claim has been resolved. If the Receiving Party

   13 disclosed the Protected Document before being notified of its inadvertent

   14 production, it must take reasonable steps to retrieve it.

   15        F.     The Receiving Party’s return, sequestering or destruction of Protected
   16 Documents as provided herein will not act as a waiver of the Requesting Party’s

   17 right to move for the production of the returned, sequestered or destroyed

   18 documents on the grounds that the documents are not, in fact, subject to a viable

   19 claim of privilege or protection. However, the Receiving Party is prohibited and

   20 estopped from arguing that:

   21               1.     the disclosure or production of the Protected Documents acts as a
   22 waiver of an applicable privilege or evidentiary protection;

   23               2.     the disclosure of the Protected Documents was not inadvertent;
   24               3.     the Producing Party did not take reasonable steps to prevent the
   25 disclosure of the Protected Documents; or

   26               4.     the Producing Party failed to take reasonable or timely steps to
   27 rectify the error pursuant to Federal Rule of Civil Procedure 26(b)(5)(B), or

   28 otherwise.


                                                16
                  MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 17 of 23 Page ID #:296




    1        G.     Either party may request that the Court permit such party to submit
    2 Protected Documents to the Court under seal for a determination of the claim of

    3 privilege or other protection. The Producing Party shall preserve the Protected

    4 Documents until such claim is resolved. The Receiving Party may not use the

    5 Protected Documents for any purpose absent this Court’s order.

    6        H.     Upon a determination by the Court that the Protected Documents are
    7 protected by the applicable privilege or evidentiary protection, and if the Protected

    8 Documents have been sequestered rather than returned or destroyed by the

    9 Receiving Party, the Protected Documents shall be returned or destroyed within 10

   10 days of the Court’s order. The Court may also order the identification by the

   11 Receiving Party of Protected Documents by search terms or other means and may

   12 issue any other orders it deems appropriate.

   13        I.     Nothing contained herein is intended to, or shall serve to limit a party’s
   14 right to conduct a review of documents, data (including electronically stored

   15 information) and other information, including without limitation, metadata, for

   16 relevance, responsiveness and/or the segregation of privileged and/or protected

   17 information before such information is produced to another party.

   18        J.     By operation of the Parties’ agreement and Court Order, the Parties are
   19 specifically afforded the protections of Federal Rules of Evidence 502 (d) and (e).

   20 XII. MISCELLANEOUS

   21        A.     Right to Further Relief. Nothing in this Order abridges the right of any
   22 person to seek its modification by the Court in the future.

   23        B.     Right to Assert Other Objections. By stipulating to the entry of this
   24 Protective Order, no Party waives any right it otherwise would have to object to

   25 disclosing or producing any information or item on any ground not addressed in this

   26 Stipulated Protective Order. Similarly, no Party waives any right to object on any
   27 ground to use in evidence of any of the material covered by this Protective Order.

   28 ///


                                                17
                  MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 18 of 23 Page ID #:297




    1        C.     Filing Protected Material. A Party that seeks to file under seal any
    2 Protected Material must comply with Civil Local Rule 79-5 and with any pertinent

    3 orders of the assigned District Judge and Magistrate Judge. See Standing Order, ¶ 9

    4 (Docket No. 9) (governing Proposed Protective Orders and Filings Under Seal).

    5 Protected Material may only be filed under seal pursuant to a court order authorizing

    6 the sealing of the specific Protected Material at issue. If a Party’s request to file

    7 Protected Material under seal is denied by the Court, then the Receiving Party may

    8 file the information in the public record unless otherwise instructed by the Court.

    9 XIII. INFORMATION SECURITY

   10        A.     Except the Court/Court personnel, any person in possession of another
   11 party’s CONFIDENTIAL information shall maintain a written information

   12 security program that includes reasonable administrative, technical, and

   13 physical safeguards designed to protect the security and confidentiality of such

   14 CONFIDENTIAL information, protect against any reasonably anticipated threats

   15 or hazards to the security of such CONFIDENTIAL information, and protect

   16 against unauthorized access to or use of such CONFIDENTIAL information. To

   17 the extent a person or party to whom this paragraph applies does not have an

   18 information security program they may comply with this provision by having

   19 the CONFIDENTIAL information managed by and/or stored with eDiscovery

   20 vendors or claims administrators that maintain such an information security

   21 program.

   22        B.     If the Receiving Party discovers a breach of security, including any
   23 actual or suspected unauthorized access, relating to another party’s

   24 CONFIDENTIAL information, the Receiving Party shall:

   25               1.     promptly provide written notice to Designating Party of such
   26 breach;
   27 ///

   28 ///


                                                18
                  MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 19 of 23 Page ID #:298




    1               2.     investigate and take reasonable efforts to remediate the effects of
    2 the breach, and provide Designating Party with assurances reasonably satisfactory to

    3 Designating Party that such breach shall not recur; and

    4               3.     provide sufficient information about the breach that the
    5 Designating Party can reasonably ascertain the size and scope of the breach. If

    6 required by any judicial or governmental request, requirement or order to disclose

    7 such information, the Receiving Party shall take all reasonable steps to give the

    8 Designating Party sufficient prior notice in order to contest such request,

    9 requirement or order through legal means. The Receiving Party agrees to

   10 cooperate with the Designating Party or law enforcement in investigating any such

   11 security incident. In any event, the Receiving Party shall promptly take all

   12 necessary and appropriate corrective action to terminate the unauthorized access.

   13 XIV. FINAL DISPOSITION

   14        After the final disposition of this Action, within 60 days of a written request
   15 by the Designating Party, each Receiving Party must return all Protected Material to

   16 the Producing Party or destroy such material. As used in this subdivision, “all

   17 Protected Material” includes all copies, abstracts, compilations, summaries, and any

   18 other format reproducing or capturing any of the Protected Material. Whether the

   19 Protected Material is returned or destroyed, the Receiving Party must submit a

   20 written certification to the Producing Party (and, if not the same person or entity, to

   21 the Designating Party) by the 60 day deadline that (1) identifies (by category, where

   22 appropriate) all the Protected Material that was returned or destroyed and (2) affirms

   23 that the Receiving Party has not retained any copies, abstracts, compilations,

   24 summaries or any other format reproducing or capturing any of the Protected

   25 Material. Notwithstanding this provision, counsel are entitled to retain an archival

   26 copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
   27 memoranda, correspondence, deposition and trial exhibits, expert reports, attorney

   28 work product, and consultant and expert work product, even if such materials


                                               19
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 20 of 23 Page ID #:299




    1 contain Protected Material. Any such archival copies that contain or constitute

    2 Protected Material remain subject to this Protective Order as set forth in Section 4

    3 (DURATION).

    4 ///

    5 ///

    6 ///

    7 ///

    8 ///

    9 ///

   10 ///

   11 ///

   12 ///

   13 ///

   14 ///

   15 ///

   16 ///

   17 ///

   18 ///

   19 ///

   20 ///

   21 ///

   22 ///

   23 ///

   24 ///

   25 ///

   26 ///
   27 ///

   28 ///


                                               20
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 21 of 23 Page ID #:300




    1         Any violation of this Order may be punished by any and all appropriate
    2 measures including, without limitation, contempt proceedings and/or monetary

    3 sanctions.

    4 IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

    5 DATED: December 16, 2020                     LEX OPUS
    6

    7                                        By: /s/ Ruben Escobedo
    8                                            JEREMY A. RHYNE
                                                 RUBEN ESCOBEDO
    9                                            Attorneys for Plaintiff, MICHAEL REAL,
   10                                            and on Behalf of Other Members of the
                                                 Public Similarly Situated and the State of
   11                                            California
   12
        DATED: December 16, 2020                   LITTLER MENDELSON P.C.
   13

   14
                                             By: /s/ Rachael Lavi
   15                                            RACHAEL LAVI
   16                                            Attorney for Defendant
                                                 The Okonite Company, Inc.
   17
              Attestation of Authorization to Use E-Signature
   18
              Pursuant to Civil Local Rule 5-4.3.4(a)(2)(i), I hereby attest that all other
   19
        signatories listed, and on whose behalf the filing is submitted, concur in the filing’s
   20
        content and have authorized the filing.
   21

   22
                                             By: /s/ Rachael Lavi
   23                                            RACHAEL LAVI
   24
                                                 Attorney for Defendant
                                                 The Okonite Company, Inc.
   25

   26         IT IS SO ORDERED AS MODIFIED
   27
        DATED: December 23, 2020                  ____________/s/______________________
   28                                             Honorable Jacqueline Chooljian
                                                  UNITED STATES MAGISTRATE JUDGE
                                                 21
                   MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 22 of 23 Page ID #:301




    1                                    EXHIBIT A
    2

    3

    4

    5

    6

    7

    8                        UNITED STATES DISTRICT COURT
    9
                             CENTRAL DISTRICT OF CALIFORNIA
   10
      WALTER PARRISH, Individually,                 CASE NO: CV -20-9000-JFW (JCx)
   11
      and on Behalf of Other Members of
   12 the Public Similarly Situated and the         Assigned for All Purposes to:
      State of California,                          Hon. John F. Walter
   13

   14                 Plaintiff,                    ACKNOWLEDGEMENT AND
                                                    AGREEMENT TO BE BOUND BY
   15
              vs.                                   PROTECTIVE ORDER
   16
      THE OKONITE COMPANY, INC.,
   17
      a corporation; and DOES 1 through 25,
   18 inclusive,

   19
                      Defendants.
   20

   21
              The undersigned hereby acknowledges that he/she having read the Modified
   22
        Stipulated Protective Order (“Protective Order”) entered in the above-captioned
   23
        action and attached hereto, understands the terms thereof, and agrees to be bound by
   24
        its terms, ensuring that any employees and/or clerical assistants will also abide
   25
        thereby. The undersigned submits to the jurisdiction of this Court in matters relating
   26
        to the Protective Order and understands that the terms obligate him/her to use
   27
        documents designated “CONFIDENTIAL” in accordance with the Protective Order
   28
        solely for the purposes of the above-captioned action, and not to disclose any such

                                                  22
                    MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
Case 2:20-cv-09000-JFW-JC Document 19 Filed 12/23/20 Page 23 of 23 Page ID #:302




    1 documents or information derived directly therefrom to any other person, firm or

    2 concern.

    3        The undersigned acknowledges that violation of the Protective Order may
    4 result in penalties for contempt of court.

    5

    6

    7        Entered into on this _________ day of ______________________, _____.
    8

    9
                                   Signature:      _________________________________
   10

   11                              Print Name:     _________________________________

   12                              Address:        _________________________________
   13
                                                   _________________________________
   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26
   27

   28


                                               23
                 MODIFIED STIPULATED PROTECTIVE ORDER AND CLAWBACK AGREEMENT
